MEMORANDUM OPINION
                                         No. 04-11-00324-CV

                                JP MORGAN CHASE BANK, N.A.,
                                         Appellant

                                                   v.

                              MORRELL MASONRY SUPPLY, INC.,
                                        Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-19123
                        Honorable Victor Hugo Negron Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: July 13, 2011

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, and appellee has not opposed the motion. Therefore, we grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against

appellant.

                                                        PER CURIAM